ON THE MERITS.
The testimony satisfies us that the injury to the ear caused by the chip or sliver of brass flying from the bushing and striking plaintiff’s ear caused an injury which finally resulted in the loss of a portion of the ear. The ear soon after the injury became sore and irritated. The physicians could not relieve the soreness and irritation. It was sore continuously from just a few days after the wound until that portion of the ear was amputated. As soon as the part of the ear which was struck by the brass particle was removed, the remaining portion of the . ear healed. That suggests to us that there was a small particle of brass or some other substance, not detected by the physicians, which remained in the cartelege of the ear, which kept it irritated, or that the ear was in some way poisoned, due to the accident. This made the amputation of that part of the ear necessary. If this did not cause the irritation and soreness, what did? It is not shown that plaintiff had any cancerous or syphatic infection, or skin disease of any character. The physicians were of the opinion that the trouble was brought about by the wound.
As to the amount of compensation under Subsec. i (e), Sec. 8, Act 247 of 1920, the court may allow such compensation as is reasonable in proportion to the compensation hereinabove specifically provided in the case of specific disabilities above named, not to exceed 60 per centum of wages during one hundred weeks.”
The judgment of the lower court allowed plaintiff $18.00 per week for 20 weeks. In allowing compensation for only 20 weeks the judge of the lower court overlooked the above quoted provisions of the act to the effect that there should be compensation “during 100 weeks”. Under that provision of the statute the court has no discretion as to the length of time over or during which compensation shall be allowed, its discretion being limited to the fixing of the per centum of the weekly wages to be allowed, provided the same does not exceed 60 per centum thereof. See Garr vs. Wyatt Lbr. Co., 147 La. 689, 85 South. 640, et seq.
The Judge of the court below saw and, of course, observed the plaintiff, and for that reason was in better position to fix the quantum of damages than we are and, while under the plain provision of the statute and the decisions of the Supreme Court, we must amend the judgment, we are disposed to allow the amount allowed by him to remain substantially as he fixed it, and have allowed plaintiff $4.00 per week during a period of 100 weeks.
For the reasons assigned, it is, therefore, ordered,- adjudged and decreed that the judgment appealed from be amended so as to allow compensation to the plaintiff in the sum of $4.00 per week during a period of 100 weeks, and as this is amended, the *91judgment is affirmd, all costs to be paid by defendant.